Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 9 May 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N.3.
My dearest friend.
Reval 9. May 1814.

Mr Rodde informs me that before he left St: Petersburg the twenty-five English Mails had arrived, from which I conclude that the Gulph of Bothnia has already been for some time passable—I now regret very much that I did not go by the way of Abo; for I should in all probability have been at this time in Stockholm; and here am I wind-bound, and ice-bound; and for ought I see likely to be so a fortnight longer—We have had three or four days of a warm sun; but at the same time with so frigid an atmosphere, that it seems to have made scarcely any impression upon the ice in the gulph; and a North-westerly wind has brought back into the harbour that which had disappeared last week, with a reinforcement from the North, which appears as unused to the melting Mood, as the eyes of Othello.—My Captain who last week when I engaged my passage talked of sailing on Sunday or Monday, that is yesterday or this day, now speaks of Thursday; and I have no doubt will on Thursday talk again of Sunday or Monday.—Think with the natural Patience of my disposition, and the total Solitude in which I live, how quietly I pass my time, and upon what a bed of roses I am reposing!
For the sake of cheerful Society, I bethought myself yesterday of the expedient of going to Church—so at ten O’Clock I sallied out, and meeting in the Street Mr Rodde, who supposed I was merely taking a walk, I informed him of my intention, upon which with all imaginable politeness he insisted upon being my Cicisbeo, and accompanied me to the principal Lutheran Church of the City—Our appearance occasioned no small Sensation, and the sight of him caused still more astonishment than that of his companion—We were late, and found the preacher in the midst of a pathetic discourse; to an Auditory of perhaps an hundred women; and twelve or fifteen men, including the two Strangers; in a Church as old, and I had almost said as large as Westminster Abbey—Going to Church is not much in fashion, among the Ladies of Reval; and still less among the men. It was like a descent among the shades.—I thought I had realized the fable of the seven Shapers, and that I was waking from a dream of the twelfth Century—The lofty, peaked Gothic Arches, the massive Walls, and narrow Casements inaccessible to the rays of the Sun, and almost to the light of day; the curiously wrought and faded armorial tables suspended at the heavy, square stone Columns, and the sepulchral coldness of the atmosphere, carried me back through the lapse of twenty generations, untill the preacher after finishing his Sermon published the banns of marriage between Mr A and Miss B, both of this town, the third time of asking, and reminded me that even here provision was still making to raise recruits for the ages to come.
I dined with Mr Rodde, who for the sake of accounting to the preacher for the phenomenon of our Appearance in his Church, invited him to meet me at his house—There was nothing of the twelfth Century about him—He was a man of genteel deportment, and decorous manners, who apologized to me for the coldness of the Church, and informed me that he did not always preach to the naked Walls.—There was other company besides at this dinner—A Baron Rosen, an old Gentleman of seventy-two; who told me that his Son had been Militair-Gouverneur, at Rheims, and that he had written to him, that he ought to send his old father a few bottles of Champaign—A Baron Stackelberg, a Land-Rath, which (who would believe it?) means one of the Provincial Judges—and his Lady, an elegant and handsome woman—a Baron Dankelmann, a native of Prussia, but now holding here an Office in the Custom house—(a Water-Rath—) and some others—Mr Rodde’s family consists of his Lady, five daughters of all ages under twenty, and one Son, a fine boy of about twelve—The eldest daughter is married to Mr Walther, and lives with her husband in her father’s house—The second daughter is very pretty—I think about eighteen—something like Mrs: Gisborne; but with more animation and vivacity.
The Governor of the Province, Baron Uxkull, I told you in my first Letter was sick, and could not receive my visit—Yesterday he did me the honour to pay me a visit, while I was at Church, and with his Card left a message, inviting me to dine with him this day—I returned his visit this Morning; and dined with him at One O’Clock.—For One is the general dining hour here; and two, the latest at which I have been able to get my dinner when at my own lodgings. The Governor is in low Health—afflicted with the gout in his Head—He has no family—I met at his House part of the same Company I had seen at Admiral Spiridoff’s, and at Mr Rodde’s—There is an easy unaffected sociability, in the manners I have observed at all these houses which suits me better than the ceremonious etiquette of the Capital—The Card-tables are set before dinner, and this day there were two parties that played each half a rubber of whist, while the dinner was serving up—We finished that rubber and three others after dinner was over, and all the company dispersed to their several homes between four and five in the Afternoon—I accommodate myself to this mode of life well enough, but it makes very long Evenings when the Theatre is shut—Yet I have not been tempted to that the last two Nights of performance. I take more pleasure in writing to you.
The fit of rejoycing is not yet over here—Last Night there was a new spontaneous illumination, and all the town Bells have been ringing half of this day—The transparencies here are not quite so numerous as they were at St: Petersburg; but otherwise not inferior—There is one in my neighbourhood with the inscription “Terrae et Maris Liberatori” to the Deliverer “of the Land, and Sea”—The last part I suppose is prophetical—God grant it may prove historical!
I never met with a more social, convivial pleasant old Gentleman than General Benkendorf, Countess Lieven’s father.—He told me that the Countess wrote him that she liked the Country, in England very well; but that the climate does not agree with her health, and that at London, “elle s’ennuye à la Mort.”—that she has no Society—And that her house is so small, and so crowded at her parties, that she is sure some of her company never get beyond the Stairs.—That they find it impossible to live, upon the Count’s Salary, which is only thirty-two thousand Ducats a year, and house-rent free; and that if he stays there long he will be ruined.—That the Count’s State Carriage cost him seventeen thousand Rubles, and every thing also in proportion—For 17000 Rubles, the General observed, a man in this Country might purchase a landed Estate, with an hundred peasants.Wednesday 11. May.Symptoms of Sailing
The Ulysses, Captain Brinkmann has cleared out at the Custom-House for Stockholm; and yesterday my Carriage was ship’d on board of her.—I am ready to go on board myself at an hour’s notice, but do not expect to depart within another week.—I went last Evening to the Theatre, to see the Swiss Family, announced as a Lyric Opera;which sounds very much like Lord Hervey’s Lyric Odes.—It was a foolish and servile imitation of Nina, about three times as long, and the music not half so good.—You, who know my opinion of “La folle par Amour,” will easily perceive that I enjoyed myself, much as Countess Lieven does at London—
There is so much gossiping in my Letters to you, that if the inspectors of the Post-Office at the Capital, take the trouble of opening and reporting them to the Government, my diplomatic gravity and dignity will be “furieusement compromis.”—But they should not open a Man’s Letters to his wife—If they reach you with the seals entire, you will take care they shall not expose your ever affectionate husband
            
            
A.Kind regards to Mr and Mrs: Smith—Love to Charles. I hope he is a good boy and always obedient to his Mama.